Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 03 December 2021, Applicant amended claims 1, 3, 5-10, and 12, and argued against the objections and rejections put forth in the Non-Final Office Action dated 02 September 2021.
Based on the amendments to the claims, the objections to claims 1, 3, and 12 previously set forth are withdrawn.
Based on the amendments to the claims, the rejection of claims 1, 3, 5 and 6 under 35 U.S.C. 112 previously set forth are withdrawn.
Based on the amendments to the claims, the rejection of claims 1-13 under 35 U.S.C. 103 previously set forth are withdrawn.

Election/Restrictions
Applicant's election without traverse of Claims 1-13 in the reply filed on 22 March 2021 is acknowledged.  Applicant is reminded to note Claims 14-28 as cancelled, which are currently annotated as Withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claims 7-10 introduce the limitations “a means to assess…”, “a means to apply…”, “a means to update…” and “a means to display…” despite depending upon method Claims 1 and 6. Examiner further notes that a “method” as recited in claim 1 cannot logically include a “means” as recited in claims 7-10. Examiner recommends that the limitations be amended to recite further steps or details of the method per claim 6 from which claims 7-10 depend. Further, the limitations are recited without any functional language to further define steps of the method of Claim 1, from which Claims 7-10 depend. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen et al., U.S. Patent Publication Number 2016/0350886 A1 in view of Bennett et al., U.S. Patent Publication Number 2010/0095235 A1, further in view of Mo et al., U.S. Patent Publication Number 2019/0034845 A1.

Claim 1:
Jessen discloses a computer driven method, the method comprising: 
presenting a form aligned with industry standard frame works (see Paragraph 0112 – Jessen discloses this limitation in that a user is guided through a set of questions related to the field that extract the appropriate information for the user without requiring the user to be a specialist in the field (in this example, the field being Intellectual Property).); 
allowing the submission of new form elements (see Paragraph 0124 – Jessen discloses this limitation in that a user may submit a new taxonomy (that may then be a selectable option in the wizard to search).); 
limiting access to the results created from storing said stakeholder responses and allowing said new form elements and adjusting said client profiles to a limited number of authorized viewers (see Paragraph 0124 – Jessen discloses this limitation in that the taxonomy module first authenticates or validates the user prior to allowing the submission of a new taxonomy. The new taxonomy may be used only by the authenticated user, making the results available only to the authenticated user. Also see Paragraph 0158 – Jessen further discloses that the visual of the scope may be adjusted based on the user input.); 
providing anonymous aggregate data metrics visible to each user profile (see Figure 16 and Paragraphs 0161-0162 – Jessen discloses this limitation in that the scatter plots are presented to represent results, and are presented without display of the owners or portfolios to which they belong. Within the interface, the user may select to see the owner or assignment descriptions.); 
ingesting data from the Exposure Engine 303 to calculate metrics  (see Paragraph 0131 – Jessen discloses this limitation in that using an “assess” lens provides additional projected metrics that measure calculations per patent or portfolio of the search database results.); 
displaying the metrics in real time to at least one user of the predetermined set of viewing users (see Paragraph 0123 – Jessen discloses this limitation in that in response to receiving a selection of a new taxonomy, the service or the search engines retrieve new search results based on the new search query and the newly selected taxonomy, and return the new search results to the computing device of the user for display to the user).  
Jessen fails to expressly disclose a method of managing Information Security Program maturity, the method comprising: 
storing the plurality of stakeholder responses in a database; and
providing a means for dynamically adjusting the maturity of client profiles in real time.
Bennett teaches a method of managing Information Security Program maturity (see Paragraph 0131 – Bennett teaches this limitation in that the system can perform calculations indicating whether a business unit's security maturity has improved over a time period, has remained constant over the time period, or has worsened or decreased over the time period.), the method comprising: 
storing the plurality of stakeholder responses in a database (see Paragraph 0132 – Bennett teaches this limitation in that questions are asked of the user in a survey form and the responses are stored for later statistical analysis.); and
providing a means for dynamically adjusting the maturity of client profiles in real time (see Paragraphs 0029-0036 – Bennet teaches this limitation in that an animation on a graph may show the security return on investment in real time. Also see Paragraph 0100 – Bennett further teaches that the chart may be a cost/benefit analysis tool comparing asset classifications and asset maturity levels.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method disclosed in Jessen to include a method of managing Information Security Program maturity, the method comprising: 
storing the plurality of stakeholder responses in a database
providing a means for dynamically adjusting the maturity of client profiles in real time
for the purpose of helping users determine whether they are prioritizing specific assets over others (see Paragraph 0100). Further, both Jessen and Bennett are concerned with graphically illustrating to a user the advantages and disadvantages of proceeding in business depending on priorities and desired end results.
	The combination of Jessen and Bennett fails to expressly teach:
	A computer driven method of managing Information Security Program maturity regarding a cybersecurity data collection; and
calculating cybersecurity metrics.
Mo teaches:
A computer driven method of managing Information Security Program maturity regarding a cybersecurity data collection (see Paragraph 0019 – Mo teaches this limitation in that the method allows a user to visualize the cybersecurity risk of their company’s portfolio compared to features or attributes of one or more companies that experienced an adverse cybersecurity event to predict the likelihood of an occurrence at the portfolio company.); and
calculating cybersecurity metrics

A computer driven method of managing Information Security Program maturity regarding a cybersecurity data collection; and
calculating cybersecurity metrics
for the purpose of minimizing the chance of catastrophic loss due to correlated risk, or allowing an organization to minimize its exposure to breach or business interruption stemming from its vendors (e.g., third party vendor risk management) (see Paragraph 0003). Further, Jessen, Bennett, and Mo are concerned with graphically illustrating to a user the advantages and disadvantages of proceeding in business depending on priorities and desired end results.

Claim 2:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, wherein at least one information security management system, cybersecurity framework, or data request model is chosen comprises a dropdown menu (see Figure 16 – Jessen discloses this limitation in that the data model (Concept Scatter Plot) is selected by the user from a dropdown option.).  

Claim 3:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, further comprising specific questions aligned to the information management system, cybersecurity framework, or data request model that was selected by the user (see Paragraph 0136 – Jessen discloses this limitation in that further questions are asked of the user to further refine a search of the IP information management databases.).  

Claim 4:
The combination of Jessen, Bennett, and Mo teaches the method of claim 3, wherein the question response is provided via radio button, or sliding scale to each authorized user (see Figure 16 – Jessen discloses this limitation in that the search options may be input via radio button.).  

Claim 5:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, wherein the data collected is stored and made readily available for computation (see Paragraph 0089 – Jessen discloses this limitation in that an analysis module, executed by the processors, analyzes the results returned by a search engine or data that is identified by the user, and returns the results in text or graphics.).  

Claim 6:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, wherein the new questions can be introduced to the platform by the user (see Paragraph 0124 – Jessen discloses this limitation in that a user may submit a new taxonomy (that may then be a selectable option in the wizard to search).).  

Claim 7:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, wherein a means to assess the new question once submitted by the user (see Paragraph 0125 – Jessen discloses this limitation in that the taxonomy-based landscape wizard performs a search given the taxonomy selected by the user in the wizard.).  


Claim 8:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, wherein a means to apply the new question to all existing instances within the information category (see Paragraph 0123 – Jessen discloses this limitation in that in response to receiving a selection of a new taxonomy, the service or the search engines retrieve new search results based on the new search query and the newly selected taxonomy.).  

Claim 9:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, wherein a means to update all existing information in real time within the information category based on user input (see Paragraph 0123 – Jessen discloses this limitation in that in response to receiving a selection of a new taxonomy, the service or the search engines retrieve new search results based on the new search query and the newly selected taxonomy, and return the new search results to the computing device of the user for display to the user.).  

Claim 10:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, wherein a means to display resulting dynamic content detail for a particular user, while providing comparison against the aggregate view of all users without disclosing any data association (see Paragraph 0098 – Jessen discloses this limitation in that in a graph may display how a particular claims (user input data) compares to all of the other claims in the collection being reviewed. Also see Figure 16 and Paragraphs 0161-0162 – Jessen further discloses this limitation in that the scatter plots are presented to represent results, and are presented without display of the owners or portfolios to which they belong, therefore not disclosing any data association with the plot points).  

Claim 11:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, further comprising applying filter to the data as to prevent or allow specific groups to be displayed (see Paragraphs 0138-0140 and Figure 4 – Jessen discloses this limitation in that the user may apply further filters to the results in the refine filter popup menu, which may include filtering groups of data based on a number of criteria.).  

Claim 12:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, wherein a means to anonymize data sources are invoked to provide anonymity within the response data (see Figure 16 and Paragraphs 0161-0162 – Jessen discloses this limitation in that the scatter plots are presented to represent results, and are presented without display of the owners or portfolios to which they belong. Within the interface, the user may select to see the owner or assignment descriptions.).  

Claim 13:
The combination of Jessen, Bennett, and Mo teaches the method of claim 1, wherein data from the Exposure Engine is used to develop additional performance metrics (see Paragraph 0131 – Jessen discloses this limitation in that using an “assess” lens provides additional projected metrics that measure calculations per patent or portfolio of the search database results.).




Response to Arguments
	Applicant’s arguments dated 03 December 2021 have been considered but are moot in light of the current rejection under 35 U.S.C. 103 over the combination of Jessen, Bennett and newly cited reference Mo et al., U.S. Patent Publication Number 2019/0034845 A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




ASHLEY M. FORTINO
Examiner
Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143